 



THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.
(POLO RALPH LAUREN LOGO) [y23830y2383000.gif]
Cliff Restricted Performance Share Unit Award
Overview — United States
Fiscal 2007

 



--------------------------------------------------------------------------------



 



HIGHLIGHTS OF THE AWARD
This Overview is qualified in its entirety by reference to the Memorandum to
Participants in the Polo Ralph Lauren 1997 Long-Term Stock Incentive Plan and to
the Plan itself. Copies of the Memorandum and the Plan are available from your
Human Resources Department or by logging on to Polo Express at
http://poloexpress.polo.com. Once on the Polo Express home page, on the left
hand side choose:
Tools & Resources ® Human Resources ® Benefits ® Stock Plan Summaries ®
Long-Term Stock Incentive Plan Summary or ® Long-Term Stock Incentive Plan
Memorandum
OVERVIEW
The Polo Ralph Lauren Corporation 1997 Long-Term Stock Incentive Plan (as
amended and restated as of August 12, 2004, “the Plan”), authorizes the
Compensation Committee of the Board of Directors to grant equity awards to
officers and other employees of the Company and its subsidiaries.
As determined by the Compensation Committee, the Corporation may grant one or
more types of Restricted Performance Share Units (“RPSUs”). This Overview
describes one type of RPSU with three-year cliff vesting (“Cliff RPSU”) and the
potential benefits of this award to you.
A Cliff RPSU award granted under the Plan provides a participant the opportunity
to receive shares of Polo Ralph Lauren Class A Common Stock (traded on the New
York Stock Exchange under the symbol RL) based on the achievement of cumulative
performance goals over a specified period, generally three fiscal years. The
performance measure(s) are set by the Compensation Committee of the Board of
Directors at the time of grant, and may include (among others) one or more of
the following:
     Net Earnings or Net Income (before or after taxes)
     Basic or Diluted Earnings Per Share
     Net Operating Profit
     Net Revenue or Net Revenue Growth
     Gross Profit or Gross Profit Growth
     Return on Assets
AWARD OBJECTIVES
The objectives of the award are:

1.   For selected executives, to link a portion of their long-term incentive to
the achievement of specific corporate performance objectives.   2.   To attract
and retain individuals of superior talent.



1



--------------------------------------------------------------------------------



 



PLAN ADMINISTRATION
Polo Ralph Lauren’s Human Resources Department administers the Restricted
Performance Share Unit Award program. Record keeping for Cliff RPSU awards is
performed by Merrill Lynch. You must have an open brokerage account at Merrill
Lynch in order to facilitate distribution of your vested Cliff RPSUs. You can
contact a Merrill Lynch representative at 1-877-765-POLO to open an account or
login at www.benefits.ml.com.
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time. No such amendment to the Plan would adversely
affect any Cliff RPSU awards then outstanding.
If you have any questions after reading this Overview, please consult the
Memorandum to Participants (available on the Intranet as noted above) or the
Corporate Compensation Department.
ELIGIBILITY FOR GRANT
Equity awards, including Cliff RPSU awards, are granted to individuals in key
executive positions that have a significant impact on the strategic direction
and business results of the Company. Individuals in designated positions may
receive an equity award each year.
Guidelines have been established for equity awards that eligible participants
may receive. The guidelines reflect a position’s scope, accountability and
impact on the organization, and may also reflect changes in the value of Polo
Ralph Lauren stock.
Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given year or guarantee the type
or size of any grant, if a grant is made.
A Polo Ralph Lauren employee who receives an Improvement Needed (I) or
Unsatisfactory (U) rating on his/her annual performance appraisal is not
eligible for an equity award in the fiscal year following that appraisal
performance period.
STRUCTURE OF GRANTS AND PAYOUT SCHEDULE
At the time of grant, the award has a target number of Cliff RPSUs. Threshold,
Target, and Maximum levels of performance have been established for the
measure(s) applicable to the award.

2



--------------------------------------------------------------------------------



 



The payout schedule will normally be as follows:

                              % of Target Performance   % of Goal   Cliff RPSUs
Level   Achieved   Vested
Threshold
    70 %     75 %
Target
    100 %     100 %
Maximum
    110 %     150 %

Note: Cliff RPSU vesting is interpolated for performance between 70%-110% of
target. No payout will be earned for performance below Threshold.
Once an award is granted in any fiscal year, the performance measure(s),
performance goals, vesting or payout schedule will not be modified for that
grant during the award term. However, for any future awards, the Compensation
Committee may change the performance measure(s), goals, vesting and payout
schedule(s). In calculating performance against the goal for any fiscal year,
the Corporate results may be adjusted to exclude the effects of certain events
and transactions as specified by the Committee at the time of grant.
AWARD VESTING
As shown below, all Cliff RPSUs granted for a particular award will vest at the
end of the three-year performance period, if at least Threshold performance for
the applicable goal has been achieved. This is referred to as “cliff” vesting
since all Cliff RPSUs vest at the same time.
If Threshold or better performance is achieved, participants will receive shares
of stock. You will own the shares and as a shareholder of Polo Ralph Lauren, you
will have voting rights, and you will receive dividends. Dividends are not
earned on Cliff RPSUs. Dividends will accrue and be paid only after vesting
occurs and actual shares are distributed to the participant.
If performance is below Threshold at the end of the three-year period, all Cliff
RPSUs for that award will be forfeited. As noted above, as participants receive
awards over a period of years, they will have potential vesting on their other
awards even if the award maturing in that fiscal year does not vest.

3



--------------------------------------------------------------------------------



 



VESTING*/EXPIRATION SCHEDULE
(FLOW CHART) [y23830y2383001.gif]
If a participant leaves Polo Ralph Lauren (except as a result of retirement,
disability, or death) before the three-year period is over, all unvested Cliff
RPSUs units are forfeited. (For details, please see the chart on Page 6.)
EXAMPLE
An award granted in fiscal 2007 will mature at the end of fiscal 2009 and will
be vested in fiscal 2010, subject to achievement of the cumulative performance
goals specified for FY 2007-FY 2009. Vesting of Cliff RPSUs will typically occur
in June but may occur earlier or later.
Beginning with fiscal 2008, participants who receive Cliff RPSUs annually would
have the opportunity for an RPSU award to vest each year, as shown below:

          Year Granted   Performance Period   Year Paid 1
FY05
  FY05 — FY07   FY08
FY06
  FY06 — FY08   FY09
FY07
  FY07 — FY09   FY10

 

    1 If at least a Threshold level of performance is achieved.

4



--------------------------------------------------------------------------------



 



Example of awards and payouts to a Division SVP:

                                            Year           Performance  
Performance   Vested   Year     Granted   # Cliff RPSUs   Period   Level  
Percentage   Vested   # Shares
FY05
    1,000     FY05 — FY07   Target     100 %   FY08     1,000  
FY06
    1,000     FY06 — FY08     70 %     75 %   FY09     750  
FY07
    1,000     FY07 — FY09     110 %     150 %   FY10     1,500  

                                      Total Cliff RPSUs                   Total
Shares     Granted                   Vested
 
    3,000                       3,250  

VALUE OF RESTRICTED PERFORMANCE SHARE UNITS
Unlike stock options, Cliff RPSUs are not dependent on an increase in the price
of Polo Ralph Lauren stock. If Threshold or better performance against the
three-year cumulative goal is achieved, Cliff RPSUs offer the opportunity for
you to recognize value in several ways:

•   Receiving shares of RL stock without paying any exercise price.

•   The number of Cliff RPSUs vesting can range from 75% (Threshold) to 150%
(Maximum) of the target shares granted.

•   Any increase in Polo’s stock price above the grant price increases the value
of the award.

The potential gain from Cliff RPSUs can be significant, as shown in the
following example. As depicted, we are not forecasting actual growth in the
company’s stock price, but merely illustrating both the original award value and
the opportunity for gains based on potential rates of appreciation in the price
of the stock.

5



--------------------------------------------------------------------------------



 



In the example, the participant received a grant for 1,000 Cliff RPSUs. At a
stock price of $55 when the grant was made, the value of the underlying shares
of Polo Ralph Lauren stock was $55,000. Any increase in the stock price above
the market price of the stock on the grant date increases the value of the award
as shown below.
POTENTIAL VALUE INCREASE
AWARD OF 1,000 RPSUs with $55 Price at Grant Date

                                                      If Stock Price at Payout
Reaches:       Number of Shares     $55     $58     $60     $62  
Value at Threshold Performance
    750     $ 41,250     $ 43,500     $ 45,000     $ 46,500  
 
                             
Value at Target Performance
    1,000     $ 55,000     $ 58,000     $ 60,000     $ 62,000  
 
                             
Value at Maximum Performance
    1,500     $ 82,500     $ 87,000     $ 90,000     $ 93,000  
 
                             

Note: Value is before tax and shares will be withheld in satisfaction of
withholding taxes.
SELLING YOUR SHARES
When shares acquired through vesting of a Cliff RPSU award are sold at a later
date, participants can benefit from any additional price appreciation that
occurred after the date the shares were vested and distributed. Shares received
from a Cliff RPSU award may be sold at any time except when such sale would be
considered insider trading or during those “Blackout” periods specified by the
Company’s Securities Trading Policy (see Page 8). Executive Officers, however,
may sell shares only pursuant to SEC Rule 144 or another applicable exception
under the Securities Act of 1933, as amended.

6



--------------------------------------------------------------------------------



 



IF YOU LEAVE THE COMPANY
The following chart explains what happens if you leave Polo Ralph Lauren.
IMPACT ON CLIFF RESTRICTED PERFORMANCE SHARE UNIT AWARDS

        Event   Status of Awards
Retirement Beginning at age 55
Disability
Death
  • In the case of retirement, disability or death, a pro-rated1 Target number
of Cliff RPSUs will be determined.
 
  • These pro-rated Cliff RPSUs will vest at the end of the three-year period
and vesting will be based on the actual degree of achievement. If performance
against the cumulative three-year goal does not reach the Threshold level, then
the pro-rated Cliff RPSUs will be forfeited.
 
     
 
  • All remaining Cliff RPSUs are forfeited.
 
     
Involuntary Termination
  • All unvested Cliff RPSUs are forfeited.
 
     
Dismissal for Cause
  • All vested Cliff RPSUs not yet distributed are forfeited.  
 
  • All unvested Cliff RPSUs are forfeited.
 
     
Voluntary Resignation
  • All unvested Cliff RPSUs are forfeited.

 

1   For purposes of the Cliff RPSU program, the pro-rated portion will be
determined by taking the number of months worked during the corresponding three
fiscal years, dividing it by 36, and then multiplying the resulting decimal by
the number of Cliff RPSUs scheduled to vest for that grant.

Once Cliff RPSUs have vested and a participant receives shares of Polo Ralph
Lauren stock from any Cliff RPSU award, the participant retains all rights to
those shares.

7



--------------------------------------------------------------------------------



 



TAX LIABILITY
The following statements regarding United States federal income tax consequences
of the grant and vesting of Cliff Vesting Restricted Performance Share Unit
awards under the Plan should be read in conjunction with the “Federal Income Tax
Consequences” section of the Memorandum to Participants in the Polo Ralph Lauren
Corporation 1997 Long-Term Stock Incentive Plan and are not intended to be a
complete summary of applicable law, nor do they address state, local or non-U.S.
tax considerations. Moreover, the federal income tax consequences to any
particular participant may differ from those described herein by reason of,
among other things, the specific circumstances of such participant. For these
reasons, participants are urged to consult their tax advisors with respect to
the consequences of their participation in the Plan.
AT GRANT
No United States federal income tax is owed at grant.
AT VESTING
United States federal income tax is owed on the value of the shares of Polo
Ralph Lauren stock, if any, to be distributed upon vesting of any Cliff RPSUs.
For example, if 1,000 shares are distributed upon vesting of Cliff RPSUs, the
shares have a value of $55 per share for a total value of $55,000 so that amount
would be subject to federal income taxes. In addition, the value will be subject
to state and local taxes, as well as Federal Insurance Contributions Act
(FICA) to the extent applicable. A participant will automatically have a portion
of their shares sold (a whole number of shares only) and the proceeds used to
satisfy applicable federal, state, and local payroll and income tax withholding
requirements. However, the amount withheld by Polo may be less than a
participant’s actual federal, state or local income tax liabilities because a
participant’s individual tax rate may exceed required withholding rates. As a
result, participants may wish to consult with their tax advisors regarding their
individual tax liability.
Any income generated from the vesting and distribution of a Cliff RPSU award
must be reported as income to the Internal Revenue Service (IRS) and will
therefore be included on the W-2 form received in the following January.
SALE OF SHARES SUBSEQUENT TO DISTRIBUTION
Please consult the Memorandum to Participants and your own tax advisor.

8



--------------------------------------------------------------------------------



 



OTHER IMPORTANT PLAN INFORMATION
INSIDER TRADING
As provided in the Polo Ralph Lauren Employee Handbook, employees are prohibited
by law from buying or selling stock if an employee has or is aware of any
material, non-public information about Polo Ralph Lauren. This is commonly
referred to as “insider information.” Material, non-public information is any
information that has not been disclosed to the public that could affect the
price of RL stock — either positively or negatively — or affect a person’s
decision to buy, hold or sell stock.
Examples of what might be considered “insider information” include but are not
limited to the following:

•   Earnings or other financial information;   •   Changes in dividend policy;  
•   Stock splits;   •   Mergers and acquisitions;   •   Major new contracts or
product-line introductions;   •   Litigation involving substantial amounts of
money; or   •   Changes in management

These insider-trading rules are applicable to employees of Polo Ralph Lauren and
its related companies worldwide.
COMPANY BLACKOUT PERIODS
To avoid even the appearance of “insider trading,” our Company’s policy
prohibits members of the Board of Directors and all employees from making trades
involving stock of the Company during certain “blackout periods.” This
prohibition covers buying or selling shares, including shares received upon
vesting of Cliff RPSUs. These blackout periods generally begin two weeks before
the end of each of our fiscal quarters and continue through one trading day
after the Company issues its earnings release for the fiscal quarter or year
just ended. If the earnings release is issued before the opening of the market
on a trading day, trading may begin the next day. The “blackout periods” are
announced at the start of each year. In addition, the Board of Directors,
officers (any employee who is a Vice President or above), and employees in the
Finance and Legal departments must clear all trades with the Corporate Counsel,
whether they occur within a blackout period or not.

9



--------------------------------------------------------------------------------



 



ADDITIONAL PROHIBITED TRANSACTIONS
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s common stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:

•   “In and out” trading in securities of the Company. Any Company stock
purchased in the market must be held for a minimum of six months, and ideally
longer. (Note that the Securities and Exchange Commission (SEC) has a
“short-swing profit recapture” rule that effectively prohibits Executive
Officers and members of the Board of Directors from selling any Company stock
within six months of a purchase. The Company has extended this prohibition to
all employees. The receipt of shares pursuant to the vesting of Cliff RPSU
awards is not considered a purchase under the SEC’s rule.   •   Short sales
(i.e., selling stock one does not own and then borrowing the shares to make
delivery.)   •   Buying or selling “puts” or “calls” (i.e., making commitments
to buy or sell securities at a specified price for a fixed period of time.)

CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
All transactions in Company stock (purchases, sales, transfers, etc.) by members
of the Board of Directors, officers (any employee who is a Vice President or
above), and personnel in the Finance and Legal departments must be cleared by
the Corporate Counsel. If you contemplate a transaction, you must contact the
Corporate Counsel at (212) 705-8280 before contacting Merrill Lynch or taking
any other step to initiate a transaction.



In the event of any discrepancy between the terms of the Plan and the Cliff RPSU
Overview, the terms of the Plan will govern. A copy of the official Polo Ralph
Lauren Corporation 1997 Long-Term Stock Incentive Plan is available from your
Human Resources department or you may log on to the Intranet at
http:/poloexpress.polo.com.

10